FILED
                             NOT FOR PUBLICATION                              JUL 7 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SY LEE CASTLE,                                   No. 10-16372

               Plaintiff - Appellant,            D.C. No. 1:08-cv-01267-JAT

  v.
                                                 MEMORANDUM *
M. KNOWLES, Warden; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    James A. Teilborg, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       California state prisoner Sy Lee Castle appeals pro se from the district

court’s judgment dismissing his action alleging a violation of his rights under Title

II of the Americans with Disabilities Act (“ADA”). We have jurisdiction under 28




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Edwards v. Marin Park, Inc., 356 F.3d 1058,

1061 (9th Cir. 2004). We affirm.

       The district court properly dismissed Castle’s action for monetary damages

because Castle failed to allege facts demonstrating that defendants were

deliberately indifferent to his disability. See Duvall v. Cnty. of Kitsap, 260 F.3d
1124, 1138-39 (9th Cir. 2001) (claims for monetary relief under Title II of the

ADA require the plaintiff to establish intentional discrimination based on

deliberate indifference, namely, “both knowledge that a harm to a federally

protected right is substantially likely, and a failure to act upon that . . . likelihood”).

       Castle’s remaining contentions are unpersuasive.

       AFFIRMED.




                                             2                                      10-16372